Case 3:20-cv-02146-TWR-BGS Document 72 Filed 09/02/21 PageID.1114 Page 1 of 7



  1   ROBERT S. SHWARTS (SBN 196803)
      rshwarts@orrick.com
  2   ORRICK, HERRINGTON & SUTCLIFFE LLP
      The Orrick Building
  3   405 Howard Street
      San Francisco, CA 94105-2669
  4   Telephone: (415) 773-5700
      Facsimile: (415) 773-5759
  5
      LILLIAN J. MAO (SBN 267410)
  6   lmao@orrick.com
      ORRICK, HERRINGTON & SUTCLIFFE LLP
  7   1000 Marsh Road
      Menlo Park, CA 94025-1015
  8   Telephone: (650) 614-7400
      Facsimile: (650) 614-7401
  9   Attorneys for Plaintiffs
      Additional Counsel Listed on Next Page
 10
      RANDY S. GROSSMAN
 11   Acting United States Attorney
      PAUL L. STARITA (SBN 219573)
 12   Assistant U.S. Attorney
      paul.starita@usdoj.gov
 13   OFFICE OF THE U.S. ATTORNEY
      880 Front Street, Room 6293
 14   San Diego, CA 92101-8893
      Telephone: (619) 546-7701
 15
      Attorneys for Defendants
 16
 17
                          UNITED STATES DISTRICT COURT
 18
                        SOUTHERN DISTRICT OF CALIFORNIA
 19
 20   E.A.R.R.; G.S.E.R, A MINOR CHILD,       Case No. 3:20-cv-02146-TWR-BGS
      by and through his mother and NEXT
 21   FRIEND, E.A.R.R; B.A.E.R., A            JOINT MOTION FOR STAY
      MINOR CHILD, by and through his
 22   mother and NEXT FRIEND, E.A.R.R;
      L.Y.G.; H.A.H.G.; J.A.E.M; Y.J.C.E, A
 23   MINOR CHILD, by and through his
      mother and NEXT FRIEND, J.A.E.M.;
 24   S.F.L.; C.J.M.L., A MINOR CHILD, by
      and through his mother and NEXT
 25   FRIEND, S.F.L.; Y.M.M.; J.C.M.M., A
      MINOR CHILD, by and through her
 26   mother and NEXT FRIEND, Y.M.M.;
      G.F.F.; M.Y.J.L.; M.M.G., A MINOR
 27   CHILD, by and through his mother and
      NEXT FRIEND, V.A.G.; D.Y.S., A
 28   MINOR CHILD, by and through his
Case 3:20-cv-02146-TWR-BGS Document 72 Filed 09/02/21 PageID.1115 Page 2 of 7



  1   mother and NEXT FRIEND, M.S.S.;
      S.M.A., A MINOR CHILD, by and
  2   through her mother and NEXT
      FRIEND, K.A.M.; D.G.M.; N.R.R.;
  3   H.H.M.; E.H.M.; C.J.V.C., A MINOR
      CHILD, by and through his mother and
  4   NEXT FRIEND, M.C.; La.V.S.O., A
      MINOR CHILD, by and through her
  5   mother and NEXT FRIEND,
      A.A.F.S.O.; and, AL OTRO LADO, an
  6   organization,
  7                  Plaintiffs,
  8         v.
  9   U.S. DEPARTMENT OF HOMELAND
      SECURITY (“DHS”); ALEJANDRO
 10   MAYORKAS, Secretary of the
      Department of Homeland Security, in
 11   his official capacity; U.S. CUSTOMS
      AND BORDER PROTECTION
 12   (“CBP”); and TROY A. MILLER,
      Senior Official Performing the Duties of
 13   the Commissioner of U.S. Customs and
      Border Protection, in his official
 14   capacity,
 15
                     Defendants.
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
Case 3:20-cv-02146-TWR-BGS Document 72 Filed 09/02/21 PageID.1116 Page 3 of 7



  1   NICHOLAS P. PETERSON
      (MD SBN 1412180019)
  2   npeterson@orrick.com
      ORRICK, HERRINGTON & SUTCLIFFE LLP
  3   1152 15th St NW
      Washington, DC 20005
  4   Telephone: (202) 339-8400
      Facsimile: (202) 339-8500
  5
  6   TIMOTHY P. FOX (SBN 157750)
      tfox@creeclaw.org
  7   ELIZABETH B. JORDAN (LA SBN 35186)
  8   ejordan@creeclaw.org
      Admitted pro hac vice
  9   CIVIL RIGHTS EDUCATION AND ENFORCEMENT CENTER
 10   1245 E. Colfax Avenue, Suite 400
      Denver, CO 80218
 11   Telephone: (303) 757-7901
 12   Facsimile: (303) 872-9072
 13   MARIA DEL PILAR GONZALEZ MORALES (SBN 308550)
 14   pgonzalez@creeclaw.org
      CIVIL RIGHTS EDUCATION AND ENFORCEMENT CENTER
 15   1825 N. Vermont Avenue, #27916
 16   Los Angeles, CA 90027
      Telephone: (805) 813-8896
 17   Facsimile: (303) 872-9072
 18
      ERIN D. THORN (TX SBN 24093261)
 19   erin@texascivilrightsproject.org
 20   Admitted pro hac vice
      TEXAS CIVIL RIGHTS PROJECT
 21   1017 W. Hackberry Avenue
 22   Alamo, TX 78516
      Telephone: (956)-787-8171 ext. 127
 23
      Facsimile: (956)-787-6348
 24
      Attorneys for Plaintiffs
 25
 26
 27
 28
     Case 3:20-cv-02146-TWR-BGS Document 72 Filed 09/02/21 PageID.1117 Page 4 of 7




 1          Pursuant to the Court’s minute order dated August 5, 2021 (Dkt. No. 66), the parties
 2    provided a Joint Status Report (Dkt. No. 67). The parties reported that they were near to
 3    completing a settlement agreement in this matter. Unfortunately, the recent judicial action
 4    in Texas v. Biden, Northern District of Texas, USDC No. 2:21-cv-67, has created so much
 5    uncertainty surrounding the future of the Migrant Protection Protocols (“MPP”) that the
 6    parties are unable at this time to finalize a settlement of this matter. As such, the parties
 7    request a 60-day stay of this matter to permit the parties to evaluate the changed
 8    circumstances, including any further developments in Texas v. Biden and any new policies
 9    or practices Defendants implement in response to the Texas v. Biden district court’s
10    injunction, and determine whether settlement will be possible.
11          This joint motion is made pursuant to the Court’s inherent discretionary power to stay
12    any action within its jurisdiction, Landis v. North American Co., 299 U.S. 248, 254 (1936).
13    “[T]he power to stay proceedings is incidental to the power inherent in every court to control
14    the disposition of the causes on its docket with economy of time and effort for itself, for
15    counsel, and for litigants.” Id. In determining whether to grant a stay, a court must balance
16    the following competing interests: “[. . .] the possible damage resulting from granting a stay,
17    the hardship or inequity a party may suffer if required to go forward, and the simplifying or
18    complicating of issues, proof, and questions of law that could result from a stay. [(Citation
19    omitted)].” Mendez v. Optio Solutions, LLC, 239 F.Supp.3d 1229, 1232 (CASD March 8,
20    2017). “‘If there is even a fair possibility that the stay will work damage to someone else,
21    the stay may be inappropriate absent a showing by the moving party of hardship or
22    inequity.’ [(Citation omitted)]. ‘A stay should not be granted unless it appears likely the
23    other proceedings will be conducted within a reasonable time in relation to the urgency of
24    the claims presented to the court.’ [(Citation omitted)].” Id.
25          Here, the parties are jointly moving to stay the proceeding and recognize the strong
26    interest of each party to conclude this litigation to the benefit of all. Further, with the
27    possibility of settlement within reach, it would promote judicial efficiency and not waste
28    Court resources on a case that has a likelihood of being resolved. The parties believe that a
                                                    2
     Case 3:20-cv-02146-TWR-BGS Document 72 Filed 09/02/21 PageID.1118 Page 5 of 7




 1    stay will permit the parties the time to better assess whether a settlement will be possible
 2    without needlessly wasting the Court’s resources. Again, the parties respectfully request a
 3    60-day stay.
 4
 5    DATED: September 2, 2021        Respectfully submitted,
 6
 7                                    /s/ Lillian J. Mao
                                      ROBERT S. SHWARTS (SBN 196803)
 8                                    rshwarts@orrick.com
                                      ORRICK, HERRINGTON & SUTCLIFFE LLP
 9                                    The Orrick Building
                                      405 Howard Street
10                                    San Francisco, CA 94105-2669
                                      Telephone: (415) 773-5700
11                                    Facsimile: (415) 773-5759

12                                    LILLIAN J. MAO (SBN 267410)
                                      lmao@orrick.com
13                                    ORRICK, HERRINGTON & SUTCLIFFE LLP
                                      1000 Marsh Road
14                                    Menlo Park, California 94025-1015
                                      Telephone: (650) 614-7400
15                                    Facsimile: (650) 614-7401

16                                    NICHOLAS P. PETERSON
                                      (MD SBN 1412180019)
17                                    npeterson@orrick.com
                                      ORRICK, HERRINGTON & SUTCLIFFE LLP
18                                    1152 15th St NW
                                      Washington, DC 20005
19                                    Telephone: (202) 339-8400
                                      Facsimile: (202) 339-8500
20                                    TIMOTHY P. FOX (SBN 157750)
21                                    tfox@creeclaw.org
                                      ELIZABETH B. JORDAN (LA SBN 35186)
22                                    ejordan@creeclaw.org
                                      Admitted pro hac vice
23                                    CIVIL RIGHTS EDUCATION AND
                                      ENFORCEMENT CENTER
24                                    1245 E. Colfax Avenue, Suite 400
                                      Denver, CO 80218
25                                    Telephone: (303) 757-7901
                                      Facsimile: (303) 872-9072
26                                    MARIA DEL PILAR GONZALEZ MORALES
27                                    (SBN 308550)
                                      pgonzalez@creeclaw.org
28                                    CIVIL RIGHTS EDUCATION AND

                                                   3
     Case 3:20-cv-02146-TWR-BGS Document 72 Filed 09/02/21 PageID.1119 Page 6 of 7



                                       ENFORCEMENT CENTER
 1                                     1825 N. Vermont Avenue, #27916
                                       Los Angeles, CA 90027
 2                                     Telephone: (805) 813-8896
                                       Facsimile: (303) 872-9072
 3
                                       ERIN D. THORN (TX SBN 24093261)
 4                                     erin@texascivilrightsproject.org
                                       Admitted pro hac vice
 5                                     TEXAS CIVIL RIGHTS PROJECT
                                       1017 W. Hackberry Avenue
 6                                     Alamo, TX 78516
                                       Telephone: (956)-787-8171 ext. 127
 7                                     Facsimile: (956)-787-6348
 8                                     Counsel for Plaintiffs
 9    Of Counsel:
10    KARLA M. VARGAS* (TX SBN 24076748)
      kvargas@texascivilrightsproject.org
11    MIMI MARZIANI** (TX SBN 24091906)
      mimi@texascivilrightsproject.org
12    CAROLYN O’CONNOR* (CT SBN 441082)
      carrie@texascivilrightsproject.org
13    TEXAS CIVIL RIGHTS PROJECT
      1017 W. Hackberry Ave.
14    Alamo, Texas 78516
      Telephone: 956-787-8171, ext. 127
15    Facsimile: 956-787-6348
16    *Pro hac vice application forthcoming
      ** Pro hac vice application pending
17
18
                                       RANDY S. GROSSMAN
19                                     Acting United States Attorney
20                                     /s/ Paul L. Starita
21                                     PAUL L. STARITA (SBN 219573)
                                       Assistant U.S. Attorney
22                                     Attorneys for Defendants
23
24          Pursuant to Section 2(f)(4) of the Electronic Case Filing Administrative Policies and
25    Procedures of the United States District Court for the Southern District of California, I
26    certify that the content of the foregoing document is acceptable to Plaintiffs’ counsel, and
27    that I have obtained authorization from Plaintiffs’ counsel to affix their electronic signatures
28    to this document.
                                                    4
     Case 3:20-cv-02146-TWR-BGS Document 72 Filed 09/02/21 PageID.1120 Page 7 of 7




 1                                               /s/ Paul Starita
 2                                               PAUL STARITA
                                                 Assistant U.S. Attorney
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                             5
